EXHIBIT 10.4




LOCK-UP/LEAK-OUT AGREEMENT




LOCK-UP/LEAK-OUT AGREEMENT (the “Lock-Up Agreement”) dated as of August 30, 2015
(the “Closing Date”), by and between DOE Hawaii Solar 2014 Limited Liability
Company located at 614 S. White Horse Pike, Lindenwold, New Jersey  08021
(hereinafter referred to as “Seller”) and Blue Earth, Inc., a Nevada corporation
(“BE”).




W I T N E S S E T H:




WHEREAS, Blue Earth Solar, Inc (formerly known as Xnergy and hereinafter "BES")
and Blue Earth, Inc. ("BE") initiated an action in the First Circuit Court of
the State of Hawaii entitled Xnergy and Blue Earth, Inc. vs. Hawaii Solar, LLC,
National Energy Partners, LLC, et al., Civil No. 14-1-1694-08 JHC (the “Xnergy
Action”); and




WHEREAS, BES initiated an action in the First Circuit Court of the State of
Hawaii entitled Blue Earth Solar, Inc., fka Xnergy vs. State of Hawaii,
Department of Education, Kathryn S. Matayoshi, in her official capacity as
Superintendent of Education, Hawaii Pacific Solar, LLC, Hawaii Solar, LLC, et
al, Civil No. 14-1-2078-10 ECN (the “DOE Action”); and




WHEREAS, BES, BE, HAWAII SOLAR, LLC ("HS") and NATIONAL ENERGY PARTNERS, LLC
(NEP) (collectively the "Parties"),  are also parties toan arbitration
proceeding  titled Blue Earth Solar, Inc. f/k/a Xnergy v. Hawaii Solar LLC, and
National Energy Partners, LLC, DPR No. 15-0044-A and have entered into a
Settlement Agreement and Release on even date with this  Lock-Up Agreement
(hereinafter referred to as the “ Settlement Agreement and Release”);




WHEREAS, the stock amount and stock settlement price shall be determined
pursuant to the terms and conditions of the Settlement Agreement and Release
between Seller and Blue Earth.  The amount and price of said stock shall be
listed on Schedule 1, attached hereto.




WHEREAS, pursuant to Section 1.b.viii. of the Settlement Agreement and Release,
the Seller shall not sell, transfer or otherwise dispose of the BE Shares,
except as set forth in this Lock-Up Agreement.




NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants appearing in this Lock-Up Agreement, the parties hereto hereby
agree as follows:




SECTION 1.




(a)

The resale of the BE Shares shall be according to the following schedule:
 Beginning on the execution of the Agreement (the “Closing Date”) and for six
(6) months thereafter, unless registered with the SEC sooner and following SEC
review, Seller may not sell any BE Shares (the “Initial Lock-Up Period”) and
thereafter shall be limited to sell not more than 10,000 shares per day and
50,000 shares per week on a non-cumulative basis until all BE shares are sold.





--------------------------------------------------------------------------------




(b)

Sales of BE Shares shall be by means of “in-the-market” transactions.  “In the
market” shall mean a sale made on NASDAQ stock market, or any subsequent primary
trading market, or customary trading channels and/or, with the consent of BE, a
private offering, which consent shall not be unreasonably withheld, conditioned
or delayed. If sold to a purchaser in a private offering, such purchaser shall
agree to comply with all the terms and conditions of the Lock-Up Agreement.




(c)

Any sales of BE Shares in violation of this Lock-Up Agreement by the Seller
shall constitute an event of default under this Lock-Up Agreement and an equal
number of BE Shares shall be forfeited by the Seller.




(d)

Notwithstanding the foregoing, BE may, at the Seller’s request, and at BE’s sole
discretion, release all or any number of BE Shares  from the terms of this
Lock-Up Agreement.




(e)

The Seller acknowledges that its breach or impending violation of any of the
provisions of this Lock-Up Agreement may cause irreparable damage to BE for
which remedies at law would be inadequate.  The Seller further acknowledges that
the provisions set forth herein are essential terms and conditions of the
Agreement, and this Lock-Up Agreement.  The Seller therefore agrees that BE
shall be entitled to a decree or order by any court of competent jurisdiction
enjoining such impending or actual violation of any of such provisions.  Such
decree or order, to the extent appropriate, shall specifically enforce the full
performance of any such provision by the Seller and Buyer hereby consents to the
jurisdiction of any such court of competent jurisdiction, state or federal,
sitting in the State of Nevada.  This remedy shall be in addition to all other
remedies available to BE at law or equity.  If any portion of this Section 1 is
adjudicated to be invalid or unenforceable, this Section 1 shall be deemed
amended to delete there from the portion so adjudicated, such deletion to apply
only with respect to the operation of this Section 1 in the jurisdiction in
which such adjudication is made.




(f)

BE Shares shall not at any time be used to cover “short” sales of BE Common
Stock.




SECTION 2.  Subject to Section 5 hereunder, this Lock-Up Agreement shall inure
to the benefit of and be binding upon BE, its successors and assigns, and upon
the Seller, its heirs, executors, administrators, legatees and legal
representatives.




SECTION 3.  Should any part of this Lock-Up Agreement, for any reason
whatsoever, be declared invalid, illegal, or incapable of being enforced in
whole or in part, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in full force and effect as if
this Lock-Up Agreement had been executed with the invalid portion thereof
eliminated, and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Lock-Up Agreement without
including therein any portion which may for any reason be declared invalid.














2




--------------------------------------------------------------------------------




SECTION 4.  This Lock-Up Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.




SECTION 5.  This Lock-Up Agreement and all rights hereunder are personal to the
parties or private Buyer and shall not be assignable, and any purported
assignments in violation thereof shall be null and void.




(a)

All notices, requests, consents, and demands by the parties hereunder shall be
delivered by hand, recognized national overnight courier or by deposit in the
United States Mail, postage prepaid, by registered or certified mail, return
receipt requested, addressed to the party to be notified at the address set
forth below:




If to the Seller:




DOE Hawaii Solar 2014 Limited Liability Company

614 S. White Horse Pike, Lindenwold, New Jersey 08021

Attention: Basem Ramadan

Email: bramadan@nepsolar.com




With a copy to:




Scott I. Batterman, Esq.

Clay Chapman Iwamura Pulice & Nervell

700 Bishop Street, Suite 2100

Honolulu, Hawaii 96813

Email: sib@paclawteam.com




(i)

If to BE to:




Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 207

Henderson, NV 89052

Attention:  Rob Potts, COO, President, Blue Earth Inc.

Email:  rpotts@blueearthinc.com




With a copy to:




Davidoff Hutcher & Citron LLP

605 Third Avenue

New York, NY 10158

Attention:  Elliot H. Lutzker, Esq.

Telecopier No.: (212) 286-1884











3




--------------------------------------------------------------------------------




With a copy to:




Blake Bushnell, Esq.

Bushnell Law Group, LLLP

2925 Bishop Street

Honolulu, HI 96813

Email: bbushnell@bushnellmiller.com




Notices given by mail shall be deemed effective on the earlier of the date shown
on the proof of receipt of such mail or, unless the recipient proves that the
notice was received later or not received, three (3) days after date of mailing
thereof.  Other notices shall be deemed given on the date of receipt.  Any party
hereto may change the address specified herein by written notice to the other
parties hereto.




SECTION 6.  The failure of either party to insist upon the strict performance of
any of the terms, conditions and provisions of this Lock-Up Agreement shall not
be construed as a waiver or relinquishment of future compliance therewith, and
said terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or condition of this Lock-Up Agreement on the part of either
party shall be effective for any purpose whatsoever unless such waiver is in
writing and signed by such party.




















































Signature page follows























4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lock-Up Agreement as
of the day and year first written above.




BLUE EARTH, INC.




By:  /s/  Robert Potts

Name:  Robert Potts

Title:  President




Sellers:




/s/  Jeremy Conner

Print Name:  Jeremy Conner




























































































5




--------------------------------------------------------------------------------




SCHEDULE 1




*Number of shares of BEI common stock ________




*Value per share of BEI common stock _______













































































































*Number and value of BEI common stock shall be determined pursuant to the terms
and condition of the Settlement Agreement and Release at the time of transfer.





6


